79-24-

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1980


YELLOWSTONE VALLEY ELECTRIC
COOPERATIVE, INC., a corporation,
                        Plaintiff and Appellant,

THE MONTANA POWER COMPANY, a
corporation,
                        Intervenor and Appellant,


DUANE OSTERMILLER, THE
MILWAUKEE MOTOR TRANSPORTATION
CO., a colrporation, and GETTER
TRUCKING, INC., a corporation,
                        Defendants and Respondents.


Appeal from:   District Court of the Thirteenth Judicial District,
               County of Yellowstone.
               Honorable Charles Luedke, Judge presiding.
Counsel of Record:
     For Appellants:
         Olsen, Christensen & Gannett, Billings, Montana
         Paul Olsen argued, Billings, Montana
         John Carl argued, Butte, Montana
     For Respondents:

         Anderson, Brown, Gerbase, Cebull & Jones, Billings,
          Montana
         Joseph Gerbase argued, Billings,,Montana
         Mike Greely, Attorney General, Helena, Montana


                                Submitted:   February 22, 1980
                                        :MAk 2
                                  ~ecided          18
                                                    9a
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.


         c his i s a n a p p e a l from a p o r t i o n of a judgment of a

Yellowstone County D i s t r i c t C o u r t r u l i n g t h a t s e c t i o n 69-4-

603, MCA, d o e s n o t c o n s t i t u t e a t a k i n g o f p r o p e r t y w i t h o u t

due p r o c e s s though i t r e q u i r e s e l e c t r i c u t i l i t i e s and r u r a l

e l e c t r i c cooperatives t o provide wire-raising s e r v i c e s

w i t h o u t reimbursement.

        Plaintiff-appellant,                 Yellowstone V a l l e y E l e c t r i c Cooper-

a t i v e , Inc. i s a r u r a l e l e c t r i c cooperative providing e l e c t r i c

s e r v i c e t o r u r a l c u s t o m e r s by means of a n e l e c t r i c t r a n s m i s -

s i o n and d i s t r i b u t i o n network.            Many o f t h e l i n e s c o n s t i t u t i n g

t h i s network c r o s s p u b l i c highways and s t r e e t s .                  Respondents

e a c h c o n d u c t e n t e r p r i s e s i n v o l v i n g t h e moving of o v e r s i z e d

equipment o r s t r u c t u r e s upon p u b l i c highways and s t r e e t s .

The moving a c t i v i t i e s o f r e s p o n d e n t s o f t e n r e q u i r e t h e

r a i s i n g of e l e c t r i c t r a n s m i s s i o n l i n e s .   S e c t i o n 69-4-603,

MCA,    p r o v i d e s t h a t u t i l i t i e s and c o o p e r a t i v e s a r e r e q u i r e d

t o r a i s e o r remove t h e i r t r a n s m i s s i o n and d i s t r i b u t i o n

l i n e s , when o v e r s i z e d equipment and s t r u c t u r e s a r e moved, i n

o r d e r t o f a c i l i t a t e t h e p a s s a g e of s u c h o v e r s i z e d l o a d s .

        P l a i n t i f f p e t i t i o n e d t h e Yellowstone County D i s t r i c t

C o u r t f o r d e c l a r a t o r y r e l i e f r e g a r d i n g r e s p o n d e n t s ' moving

e n t e r p r i s e s . P l a i n t i f f s o u g h t t o have s e c t i o n 69-4-603,           MCA,

d e c l a r e d u n c o n s t i t u t i o n a l a s a d e n i a l of e q u a l p r o t e c t i o n

and due p r o c e s s .        The Montana Power Company was g r a n t e d

p e r m i s s i o n t o i n t e r v e n e and a l s o p e t i t i o n e d f o r s i m i l a r

declaratory r e l i e f .           An e v i d e n t i a r y h e a r i n g w a s waived by

t h e p a r t i e s and b r i e f s were s u b m i t t e d t o t h e c o u r t .           On

September 1 0 , 1979, t h e D i s t r i c t C o u r t r u l e d t h a t a p o r t i o n

of t h e challenged s t a t u t e v i o l a t e d equal p r o t e c t i o n require-
ments and was, t h e r e f o r e , u n c o n s t i t u t i o n a l .           The u n c o n s t i t u -

t i o n a l p o r t i o n of t h e s t a t u t e was a 1951 amendment which

p r o v i d e d t h a t p e r s o n s , f i r m s , o r c o r p o r a t i o n s engaged i n

moving o v e r s i z e d s t r u c t u r e s w i t h i n t h e l i m i t s of a c i t y o r

town pay a l l n e c e s s a r y and r e a s o n a b l e e x p e n s e s of r a i s i n g o r

c u t t i n g w i r e s and removing p o l e s .

         The amendment was h e l d u n c o n s t i t u t i o n a l because i t d i f -

f e r e n t i a t e d between i n s i d e and o u t s i d e c i t y o r town l i m i t s

with respect t o costs.                   While d e t e r m i n i n g t h i s p o r t i o n of

the s t a t u t e unconstitutional, the c o u r t a l s o held t h a t the

r e m a i n i n g p o r t i o n s of t h e s t a t u t e c o n t i n u e d i n f u l l f o r c e

and e f f e c t .     Without t h e u n c o n s t i t u t i o n a l p r o v i s o , t h e

s t a t u t e r e t u r n e d t o i t s pre-1951 amendment p o s t u r e and was

i n t e r p r e t e d by t h e D i s t r i c t C o u r t a s r e q u i r i n g u t i l i t i e s and

c o o p e r a t i v e s t o p r o v i d e w i r e - r a i s i n g and c u t t i n g s e r v i c e

w i t h o u t reimbursement i n a l l c i r c u m s t a n c e s .               I t i s from t h i s

i n t e r p r e t a t i o n t h a t p l a i n t i f f and i n t e r v e n o r a p p e a l .

        Three i s s u e s a r e r a i s e d f o r o u r c o n s i d e r a t i o n upon

appeal:

         (1) Was t h e D i s t r i c t C o u r t c o r r e c t i n i n t e r p r e t i n g

s e c t i o n 69-4-603,        MCA,     a s r e q u i r i n g u t i l i t i e s and coopera-

t i v e s i n a l l circumstances t o provide wire-raising                                 and

c u t t i n g s e r v i c e s w i t h o u t reimbursement?

         (2)     Does s e c t i o n 69-4-603,             MCA, u n c o n s t i t u t i o n a l l y

a l l o w p r o p e r t y t o be t a k e n f o r t h e p r i v a t e u s e of a p r i v a t e

party?

         (3)     I s s e c t i o n 69-4-603,          MCA,     u n c o n s t i t u t i o n a l because

i t i s a n u n r e a s o n a b l e e x e r c i s e of t h e p o l i c e power?

        S e c t i o n 69-4-603,         MCA,     i s s e t f o r t h below i n i t s e n . t i r e t y

w i t h t h e 1951 amendment, which w a s h e l d u n c o n s t i t u t i o n a l by

t h e D i s t r i c t Court, underscored:
         " ( 1 ) I t s h a l l t h e n be t h e d u t y of any p e r s o n ,
         f i r m , o r c o r p o r a t i o n owning o r o p e r a t i n g s a i d
         p o l e s o r w i r e s a f t e r s e r v i c e of n o t i c e , as r e -
         q u i r e d by 69-4-602, t o f u r n i s h competent workmen
         o r linemen t o remove s u c h p o l e s o r r a i s e o r c u t
         s u c h w i r e s a s w i l l be n e c e s s a r y t o f a c i l i t a t e
         removing such house, b u i l d i n g , d e r r i c k o r o t h e r
         structure.

         " ( 2 ) N p e r s o n , f i r m , o r c o r p o r a t i o n engaged i n
                    o
        moving any house, b u i l d i n g , d e r r i c k , o r o t h e r
        s t r u c t u r e s h a l l r a i s e , c u t o r i n any way i n t e r -
        f e r e w i t h any such p o l e s o r w i r e s , u n l e s s t h e
        p e r s o n s o r a u t h o r i t i e s owning o r h a v i n g c o n t r o l
        of t h e same s h a l l r e f u s e t o do s o a f t e r h a v i n g
        been n o t i f i e d , a s r e q u i r e d by 69-4-602; t h e n ,
        o n l y competent and e x p e r i e n c e d workmen o r l i n e -
        men s h a l l be employed i n such work, and i n s u c h
        c a s e t h e n e c e s s a r y and r e a s o n a b l e e x p e n s e s h a l l
        be p a i d by t h e owners of t h e p o l e s and w i r e s
        h a n d l e d ; p r o v i d e d , however, - - p e r s o n ,
                                                         t h a t any
        f i r m o r c o r p o r a t i o n engaged i n moving s u c h strut-
        --
        t u r e w i t h i n t h e - -s o f a n y c i t y - -
                                      limit -                      o r town s h a l l
        - - n e c e s s a r y - r e a s o n a b l e e x p e n s e of
        pay a l l                        and
        raising       or                                                   7



                            c u t t i n q s u c h w i r e s o r removing s u c h
        p o l e s . The work s h a l l b e d o n e i n a c a r e f u l and
        workmanlike manner, and t h e p o l e s and w i r e s
        s h a l l be promptly r e p l a c e d and damages t h e r e t o
        promptly r e p a i r e d . "

        The D i s t r i c t C o u r t i n t h i s c a s e c h a r a c t e r i z e d t h e above

s t a t u t e a s a n e x e r c i s e of t h e p o l i c e power, a n d , a c c o r d i n g l y ,

h e l d t h a t t h e burden o f any e x p e n s e s c r e a t e d by t h e s t a t u t e

c o u l d b e imposed upon u t i l i t i e s and c o o p e r a t i v e s w i t h o u t

reimbursement.             I n reaching i t s conclusion, t h e c o u r t noted
t h a t t h e s t a t u t e " w a s p a r t o f a 1929 enactment             . . . which
made no e x p r e s s p r o v i s i o n a s t o who w a s t o s t a n d t h e c o s t of

w i r e - r a i s i n g s e r v i c e s e x c e p t i n t h e i n s t a n c e when t h e mover
d i d t h e work b e c a u s e of t h e o w n e r ' s r e f u s a l t o do i t when

properly requested."                 Faced w i t h d e t e r m i n i n g t h e q u e s t i o n of

c o s t s where t h e r e was owner compliance, however, t h e c o u r t
found t h a t c o s t s c o u l d be imposed upon u t i l i t i e s and coopera-

t i v e s because t h e s t a t u t e was a n e x e r c i s e of t h e p o l i c e
power.       There w a s no need f o r compensation.                     The D i s t r i c t

C o u r t , s p e a k i n g of t h e s t a t u t e , s t a t e d :
         ". . .       Having t h e p u r p o s e of p r e v e n t i n g uncon-
        t r o l l e d and u n s a f e i n t e r f e r e n c e w i t h e l e c t r i c
        s e r v i c e , i t i s w e l l w i t h i n t h e l i m i t s of a p e r -
        m i s s i b l e e x e r c i s e of p o l i c e power. A s s u c h , t h e
        f a c t t h a t i t r e s u l t s i n an i m p o s i t i o n upon t h e
        u s e o f t h e u t i l i t y o w n e r ' s p r o p e r t y o r imposes
        a burden o f expense upon t h e u t i l i t y d o e s n o t i n
        i t s e l f v i o l a t e due p r o c e s s o r c o n s t i t u t e t h e
        taking of p r i v a t e property f o r p u b l i c purposes
        w i t h o u t j u s t compensation.            . ."
        A p p e l l a n t and i n t e r v e n o r a t t a c k t h e h o l d i n g s of t h e

D i s t r i c t C o u r t h e r e on two a l t e r n a t i v e c o n s t i t u t i o n a l g r o u n d s .

On one hand, t h e y a r g u e t h a t , i f t h e s t a t u t e i s a n e x e r c i s e

of t h e p o l i c e power, i t i s u n c o n s t i t u t i o n a l because i t i s a n

unreasonable regulation:                    i t u n r e a s o n a b l y and a r b i t r a r i l y

imposes c o s t s upon p a r t i e s which do n o t o c c a s i o n t h e need

f o r r a i s i n g o r c u t t i n g e l e c t r i c transmission l i n e s .              It is

contended t h a t i t i s more r e a s o n a b l e t o impose c o s t s upon

t h e movers and t h e i r c l i e n t s .           A l t e r n a t i v e l y , a p p e l l a n t and

i n t e r v e n o r a r g u e t h a t t h e s t a t u t e i s u n c o n s t i t u t i o n a l be-

cause it allows f o r a "taking" of u t i l i t y property f o r t h e

p r i v a t e use of another.              I t i s submitted t h a t t h e a c t i v i t y

of w i r e - r a i s i n g o r c u t t i n g c o n s t i t u t e s a temporary d e p r i v a -

t i o n of p r o p e r t y which i s conducted s o l e l y f o r t h e b e n e f i t

o f moving companies and t h e i r c l i e n t s .                  The s t a t u t e , t h e r e -

f o r e , i s a n u n c o n s t i t u t i o n a l e x e r c i s e o f t h e power of e m i n e n t

domain.

        The t h r e s h o l d i n q u i r y i n c o n s i d e r i n g t h e s e arguments i s

i n d e t e r m i n i n g whether s e c t i o n 69-4-603,             MCA,     i s an exercise

o f t h e p o l i c e power o r , r a t h e r , sounds i n t h e p r i n c i p l e s o f

eminent domain.              The p o l i c e power of t h e s t a t e , of c o u r s e ,

i s t h a t which e n a b l e s s t a t e s t o p a s s r e g u l a t i o n s f o r t h e

h e a l t h , s a f e t y and g e n e r a l w e l f a r e of t h e p e o p l e .       N.    0.

P u b l i c S e r v i c e Comrn. v. N e w O r l e a n s ( 1 9 3 0 ) , 281 U.S. 682, 50
S. Ct. 449, 74 L. Ed. 1115; S t a t e v . Penny ( 1 9 1 0 ) , 42 Mont.
118, 1 1 P. 727; B i l l i n g s P r o p e r t i e s , I n c . v . Yellowstone
      1
Co.     ( 1 9 6 4 ) , 1 4 4 Mont. 25, 394 P.2d 182.                     I n t h e e x e r c i s e of

t h e p o l i c e power, due p r o c e s s r e q u i r e m e n t s of t h e F o u r t e e n t h

Amendment may b e m e t w i t h o u t j u s t compensation.                          Eminent
domain, however, i s t h e r i g h t of t h e s t a t e t o t a k e p r i v a t e

p r o p e r t y f o r p u b l i c u s e . Helena Power T r a n s m i s s i o n Co. v .

S p r a t t ( 1 9 0 7 ) , 35 Mont. 108, 88 P. 773; s e c t i o n 70-30-101,

MCA.      I n t h e e x e r c i s e o f t h e power o f e m i n e n t domain, j u s t

compensation i s r e q u i r e d .

        I n d e t e r m i n i n g whether o u r s t a t u t e i s an e x e r c i s e of

t h e p o l i c e power o r e m i n e n t domain, w e n o t e a s p l i t of

a u t h o r i t y among o t h e r j u r i s d i c t i o n s f a c i n g t h e same i s s u e

w i t h r e s p e c t t o s i m i l a r s t a t u t e s and o r d i n a n c e s .        See Annot.,

83 A.L.R. 2d 464 ( 1 9 6 2 ) .     I n one l i n e o f cases, o r d i n a n c e s

and s t a t u t e s a l l o w i n g f o r t h e a d j u s t m e n t of w i r e s and p o l e s

i n moving o v e r s i z e d o b j e c t s have been u p h e l d a s v a l i d e x e r -

c i s e s of t h e p o l i c e power.          S e e , M i s s o u r i Pac. Ry. v. S p r o u l

(Kan. 1 9 1 6 ) , 162 P. 293; S t a t e v . Omaha          &   C.   B.     S t . Ry. Co.

(Neb. 1 9 1 6 ) , 1 6 1 N.W. 170; Weeks v. C a r o l i n a T e l             &    Tel.   Co.

(N.C.     1 9 1 5 ) , 84 S.E. 812; I n d i a n a Ry. Co. v. C a l v e r t ( I n d .

1 9 0 7 ) , 80 N.E. 961.      The moving o f b u i l d i n g s and o t h e r

o v e r s i z e d o b j e c t s i n t h e s e c a s e s h a s been r e c o g n i z e d a s a

r e a s o n a b l e and n e c e s s a r y p u b l i c u s e , and t h e r i g h t s of t h e

p e o p l e t o u s e t h e s t r e e t s have been h e l d s u p e r i o r t o t h e

r i g h t s of u t i l i t i e s t o l o c a t e t h e i r f a c i l i t i e s upon such

streets.         I n a n o t h e r l i n e o f c a s e s , o r d i n a n c e s and s t a t u t e s

have been h e l d t o be t a k i n g s under t h e law of eminent domain.

Ex P a r t e Ashworth ( A l a . 1 9 2 0 ) , 86 So. 84; Edison                            Elec.

Light     &   Power Co. of S t . P a u l v. ~ l o m q u i s t (Minn. 1 9 1 1 ) ,

185 F . 615; K i b b i e T e l . Co. v . Landphere (Mich. 1 9 0 8 ) , 115
N.W. 2 4 4 ; Northwestern T e l . Exch. Co. v . Anderson ( N . D .

1 9 0 4 ) , 98 N.W. 706.      I n t h e s e c a s e s , t h e moving of o v e r s i z e d
o b j e c t s h a s been h e l d t o be a u s e which i s p r i v a t e , permis-
s i v e , and e x t r a o r d i n a r y , conducted o n l y f o r t h e b e n e f i t o f a

mover and h i s c l i e n t and s u b j e c t t o t h e v e s t e d and s u p e r i o r

r i g h t s of u t i l i t i e s .

        Having reviewed t h e s e a u t h o r i t i e s , w e f i n d t h a t o u r

s t a t u t e i s a n e x e r c i s e of t h e p o l i c e power and d o e s n o t

sound i n e m i n e n t domain.              The D i s t r i c t C o u r t ' s c h a r a c t e r i z a -

t i o n o f s e c t i o n 69-4-603,          MCA, w a s c o r r e c t :       the s t a t u t e is

a r e g u l a t i o n e n a c t e d by t h e l e g i s l a t u r e i n t h e e x e r c i s e of

t h e p o l i c e power aimed a t p r o t e c t i n g t h e p u b l i c h e a l t h ,

s a f e t y and g e n e r a l w e l f a r e .     Here, t h e s t a t u t e s e r v e s s e v e r a l

v i t a l public interests.                F i r s t , p u b l i c s a f e t y i s concerned.

The s t a t u t e i s a n o b v i o u s a t t e m p t t o a v o i d t h e o c c u r r e n c e on

t h e p a r t o f t h e g e n e r a l p u b l i c of h i g h v o l t a g e e l e c t r i c a l

accidents.          The s t a t u t e s t a t e s t h a t " o n l y competent and

e x p e r i e n c e d workmen o r linemen" may r a i s e o r c u t w i r e s .

Second, t h e s t a t u t e c o n f e r s a p u b l i c b e n e f i t .          Where t h e

s t a t u t e p r o v i d e s f o r a c o n t r o l l e d method of accommodating a

m o v e r ' s need s o t h a t t h e r e i s prompt r e p l a c e m e n t and r e p a i r ,

t h e r e i s minimal i n t e r f e r e n c e i n p r o v i d i n g e l e c t r i c a l ser-

vice t o the public.                 Third, t h e public i n t e r e s t i s a l s o

s e r v e d i n t h a t t h e s t a t u t e a l l o w s f o r a r e a s o n a b l e and
n e c e s s a r y p u b l i c u s e , t h e moving of o v e r s i z e d o b j e c t s upon

t h e p u b l i c highways of t h e s t a t e .             Finally, the statute
r e c o g n i z e s t h e r i g h t of t h e p u b l i c t o u s e t h e highways.                 See,

Hawn v. Kansas G a s            &    E l e c t r i c Co.   (Kan. 1 9 2 7 ) , 252 P .          245;

S i p u l t v . C i t y o f P r a t t (Kan. 1 9 4 9 ) , 2 1 2 P.2d 2 2 1 .

        The s t a t u t e d o e s n o t i n v o l v e t h e a p p r o p r i a t i o n of a

property r i g h t o r a 'taking'                 under t h e laws of e m i n e n t
domain i n any t r a d i t i o n a l s e n s e .           In locating their faci-
l i t i e s upon a p u b l i c right-of-way,              u t i l i t i e s and coopera-

t i v e s a r e c o n f e r r e d a p r o p e r t y r i g h t which, by i t s v e r y

n a t u r e , i s s u b j e c t t o o t h e r competing f r a n c h i s e s and p r i v i -
leges.       The easement which i s o b t a i n e d i s n o t a n a b s o l u t e

p r o p e r t y r i g h t ; t h e r e i s no r i g h t c o n f e r r e d upon u t i l i t i e s
t o have t h e i r f a c i l i t i e s occupy a p a r t i c u l a r l o c a t i o n .       New

O r l e a n s G a s l i g h t Co. v . Drainage Comr~~'s f New O r l e a n s
                                                     o

 ( 1 9 0 5 ) , 197 U.S. 453, 25 S. Ct. 471, 49 L. Ed. 831; J o n e s v .

Burns ( 1 9 6 0 ) , 138 Mont. 268, 357 P.2d 22.     Where o t h e r

competing i n t e r e s t s and f r a n c h i s e s become i n v o l v e d , a u t i -

l i t y may be f o r c e d t o g i v e up a p a r t i c u l a r l o c a t i o n o f i t s

f a c i l i t i e s , and r e a s o n a b l e i n t e r f e r e n c e may b e n e c e s s a r y and

proper.       S o u t h e r n B e l l T e l . & T e l . Co. v . W i l l i a m s Bros.         (La.cw

1 9 3 2 ) , 1 4 1 So. 835.        The s t a t u t e i s t h e r e f o r e a n e x e r c i s e of

t h e p o l i c e power and eminent domain i s i n a p p l i c a b l e .

       A p p e l l a n t and i n t e r v e n o r u r g e t h a t t h e s t a t u t e i s un-

c o n s t i t u t i o n a l even i f i t i s deemed a n e x e r c i s e of t h e

p o l i c e power.      They c o n t e n d t h a t t h e s t a t u t e i s a n unrea-

s o n a b l e r e g u l a t i o n b e c a u s e i t a r b i t r a r i l y imposes t h e c o s t s

of w i r e - r a i s i n g and c u t t i n g upon p a r t i e s who do n o t o c c a s i o n

t h e need f o r t h a t a c t i v i t y .     They submit t h a t it would be

much more r e a s o n a b l e t o r e q u i r e r e s p o n d e n t s and t h e i r c l i -

e n t s t o pay f o r t h e c o s t s o f w i r e - r a i s i n g and c u t t i n g .

        I t i s w e l l e s t a b l i s h e d t h a t a p o l i c e power r e g u l a t i o n

must be r e a s o n a b l y a d a p t e d t o i t s p u r p o s e and must i n j u r e o r

impair property r i g h t s only t o t h e e x t e n t reasonably necessary

t o preserve the public welfare.                      Garden S p o t Market, I n c . v.

Byrne ( 1 9 6 3 ) , 1 4 1 Mont. 382, 378 P.2d 220; Freeman v. ~ o a r d
                                                                                      of

Adjustment ( 1 9 3 4 ) , 97 Mont. 342, 34 P.2d 534.                            he s t a n d a r d

of r e a s o n a b l e n e s s i s t h e c o n s t i t u t i o n a l measure of t h e
p r o p e r e x e r c i s e of t h e p o l i c e power.           Billings Properties,
I n c . v. Yellowstone Co.,                 s u p r a ; B e t t e y v. C i t y of S i d n e y

 (1927) , 79 Mont. 314, 257 P. 1007; L e i s c h n e r v. C i t y of

~ i l l i n g s( 1 9 5 9 ) , 135 Mont. 109, 337 P.2d 359.                         It is a l s o

w e l l s e t t l e d t h a t , a s a g e n e r a l r u l e , a c t s conducted i n t h e

p r o p e r e x e r c i s e of p o l i c e power do n o t c o n s t i t u t e a t a k i n g

of p r o p e r t y and do n o t e n t i t l e t h e owner of such p r o p e r t y t o

compensation f o r t h e r e g u l a t i o n o r impairment t h e r e o f .

Compensation i s due, however, i n c a s e s which exceed r e g u l a -

t i o n o r impairment and t h e r e i s a n a p p r o p r i a t i o n of p r o p e r t y

which amounts t o a t a k i n g o r d e p r i v a t i o n of p r o p e r t y f o r

p u b l i c use.      16 Am.Jur.2d           C o n s t i t u t i o n a l Law S586.

        I n t h i s c a s e , t h e l i n e s of a u t i l i t y o r c o o p e r a t i v e a r e

momentarily r a i s e d o r s e v e r e d t o a l l o w t h e p a s s a g e of b u i l d -

i n g s o r o t h e r o v e r s i z e d o b j e c t s upon t h e p u b l i c s t r e e t s .

Though t h e r e may be a temporary i n t e r f e r e n c e o r i n t e r r u p t i o n

t o customer s e r v i c e and i n c o n v e n i e n c e o r h a r d s h i p t o t h e

u t i l i t y , t h e p r o p e r t y of t h e u t i l i t y o r c o o p e r a t i v e i s i n no

way condemned i n any permanent s e n s e .                        A p p e l l a n t and i n t e r -

v e n o r r e l y on two c a s e s f o r t h e p r o p o s i t i o n t h a t a temporary

d e p r i v a t i o n of p r o p e r t y may c o n s t i t u t e a " t a k i n g " .     See,

F u e n t e s v . Shevin ( 1 9 7 2 ) , 407 U.S. 67, 92 S e c t . 1983, 32
L. Ed. 2d 556; S n i a d a c h v. Family F i n a n c e Corp.                 ( 1 9 6 9 ) , 395
U.S. 337, 89 S. Ct. 1820, 2 3 L.Ed.2d                       Those c a s e s ,

however, i n v o l v e p e r s o n a l p r o p e r t y b e i n g a t t a c h e d under

g a r n i s h m e n t o r r e p l e v i n s t a t u t e s s i m p l y upon a n e x p a r t e

a p p l i c a t i o n t o a c o u r t c l e r k w i t h o u t a h e a r i n g and are
f a c t u a l l y d i s t i n g u i s h a b l e from t h e s i t u a t i o n h e r e .   In this

c a s e , t h e s t a t u t e amounts t o a r e g u l a t i o n o r an impairment

of u t i l i t y p r o p e r t y and n o t a n a c t u a l t a k i n g o r a p p r o p r i a -

t i o n of p r o p e r t y f o r t h e p r i v a t e u s e o f a n o t h e r .
        W e find, therefore,              t h a t the s t a t u t e i s a reasonable

e x e r c i s e o f t h e p o l i c e power.       F u r t h e r , w e f i n d t h a t it i s

n o t u n r e a s o n a b l e t o impose t h e c o s t s o f w i r e - r a i s i n g o r

c u t t i n g upon u t i l i t i e s and c o o p e r a t i v e s .   Imposing c o s t s

upon u t i l i t i e s and c o o p e r a t i v e s i s p e r h a p s t h e most e f f e c -

t i v e way o f s p r e a d i n g t h e b u r d e n s c r e a t e d by t h e s t a t u t e .

I n t h i s way, consumers s h a r e b o t h t h e b u r d e n s and t h e g e n e r a l

b e n e f i t s which t h e s t a t u t e i n t e n d e d and i s c a l c u l a t e d t o

secure.        Imposing c o s t s upon r e s p o n d e n t s and o t h e r moving

companies would b e t o o burdensome and would, i n e f f e c t , make

t h e a c t i v i t y o f moving b u i l d i n g s and o t h e r o v e r s i z e d o b j e c t s

cost-prohibitive.              A c c o r d i n g l y , w e a f f i r m t h e judgment o f

t h e D i s t r i c t Court.




W e concur:                                C/

        Chief J u s t i c e




  Qdh%  Justices